ACCEPTED

                                                                             TWELFTH COURT OF APPEALS
                                                                                          TYLER, TEXAS
                                                                                    1/13/2015 4:07:39 PM
                                                                                            CATHY LUSK
                                                                                                  CLERK

                                NO. ____________

                                                                        FILED IN
                                                                 12th COURT OF APPEALS
                          In the Court of Appeals                     TYLER, TEXAS
                                                                 1/13/2015 4:07:39 PM
                          Twelfth Judicial District                   CATHY S. LUSK
                               Tyler, Texas                               Clerk




               IN RE COUNSEL FOR GOUGHNOUR, Relators




         EMERGENCY MOTION FOR TEMPORARY RELIEF
         (Filed contemporaneously with a Petition for Writ of Mandamus)

               From the 241st District Court of Smith County, Texas


                           I. SUMMARY OF MOTION

      Simultaneously with this motion, Relators are filing a Petition for Writ of

Mandamus seeking review of a sanctions order signed by Respondent; the

underlying case is pending in the 241st District Court of Smith County under Cause

No. 11-2216-C. Relators’ petition shows that the sanctions order was an abuse of

Respondent’s discretion and that they are entitled to mandamus relief. Relators

request that the Court of Appeals stay the sanctions order (and any attempt to enforce

the sanctions order) while it considers the merits of their petition and challenges to

the sanctions order.


EMERGENCY MOTION FOR TEMPORARY RELIEF                                       PAGE 1 OF 6
                                 II. BACKGROUND

      Relators are attorneys representing Deborah Patterson (Howard) Goughnour,

remainder beneficiary of the Deborah Patterson Howard Trust, in the matter styled

In re the Deborah Patterson Howard Trust, Cause No. 11-2216-C pending before

the 241st District Court of Smith County, Texas, a suit involving claims that the real

party in interest, Robert H. Patterson, Jr., breached his fiduciary duty as trustee of

the Deborah Patterson Howard Trust. On April 22, 2014, Respondent, the Hon. Jack

Skeen, Jr., presiding judge of the 241st District Court, ordered that Relators pay

$14,000 in attorneys’ fees to the Deborah Patterson Howard Trust as a monetary

sanction under Texas Rule of Civil Procedure 215.3 and held each of Relators jointly

and severally liable for such payment (the “Sanctions Order”). Relators seek relief

from this Sanctions Order.

      As discussed in their Petition for Writ of Mandamus, Relators are entitled to

mandamus relief because (a) Respondent abused his discretion (i) by sanctioning

Relators for conduct that is not a violation of any discovery rule or order, (ii) by

sanctioning Relators (who are not “parties”) under a rule which only permits

sanctions against “parties,” (iii) by sanctioning all five Relators jointly and severally

when there was no relationship between the sanctioned conduct and four of the five

Relators, (iv) by awarding attorney’s fees without the necessary evidence required

by the Texas Supreme Court in Long v. Griffin and El Apple I, Ltd. v. Olivas, (v) by


EMERGENCY MOTION FOR TEMPORARY RELIEF                                          PAGE 2 OF 6
failing to consider the availability of less stringent sanctions as required by the Texas

Supreme Court in TransAmerican Natural Gas Corp. v. Powell and American Flood

Research, Inc. v. Jones, and (vi) by disregarding Texas Rule of Civil Procedure

191.2 and the Smith County Local Rules, and because (b) Relators have no adequate

appellate remedy.

                                 III. EMERGENCY

      On September 17, 2014, the real party in interest moved for an order holding

Relators in contempt for failing to comply with the Sanctions Order. On December

5, 2014, Respondent signed a show cause order requiring Relators to appear in the

courtroom of the 241st District Court of Smith County, Texas on January 21, 2015

at 9:00 a.m. “to then and there show cause why [Relators] have not complied with

the [Sanctions Order].” If the Court of Appeals does not stay the Sanctions Order,

Relators may be held in contempt for failing to comply with a void order and

subjected to loss of property and/or liberty while this extraordinary proceeding is

pending.

                                    IV. PRAYER

      WHEREFORE, premises considered, Relators respectfully request that the

Court of Appeals stay the Sanctions Order until the Court of Appeals issues its ruling

in this extraordinary proceeding, and Relators respectfully request such other and

further relief to which they are justly or equitably entitled.

EMERGENCY MOTION FOR TEMPORARY RELIEF                                          PAGE 3 OF 6
                                        Respectfully submitted,
                                        BEARD & HARRIS, P.C.
                                        & CANTEY HANGER, LLP

                                        By:      /s/ Jim E. Bullock

                                          Ty Beard
                                          State Bar No. 00796181
                                          Donald Harris
                                          State Bar No. 00796709
                                          Craig Daugherty
                                          State Bar No. 05404300
                                          BEARD & HARRIS, P.C.
                                          100 Independence Place,
                                          Suite 101
                                          Tyler, Texas 75703
                                          Telephone: (903) 509-4900
                                          Facsimile: (903) 509-4908
                                          ty@beardandharris.com
                                          don@beardandharris.com
                                          craig@beardandharris.com

                                          Jim E. Bullock
                                          Texas Bar No. 00795271
                                          Brian Casper
                                          State Bar No. 24075563
                                          CANTEY HANGER, LLP
                                          1999 Bryan St.
                                          Suite 3300
                                          Dallas, Texas 75201
                                          Telephone: (214) 978-4100
                                          Facsimile: (214) 978-4150
                                          jbullock@canteyhanger.com
                                          bcasper@canteyhanger.com

                                          Attorneys for Relators




EMERGENCY MOTION FOR TEMPORARY RELIEF                                 PAGE 4 OF 6
                      CERTIFICATE OF COMPLIANCE

On January 12, 2015, pursuant to Texas Rule of Appellate Procedure 52.10, I
notified Respondent, the Real Party in Interest, and the other parties who appeared
in the underlying matter, that this motion was being filed. At the same time, as a
convenience for the Court of Appeals and a courtesy to the parties, I also inquired
whether there was any opposition to the relief sought by this motion; neither
Respondent nor the Real Party in Interest (nor any of the other parties who appeared
in the underlying matter) replied.

Dated: January 13, 2015                                 /s/ Jim E. Bullock
                                                       Attorney Certifying

                          CERTIFICATE OF SERVICE

      The undersigned certifies that, on this day, a copy of the foregoing was served
in accordance with Texas Rules of Appellate Procedure 6.3 and 9.5, as follows:

      (a) on Respondent by and through Denise Langston, Civil Court
      Coordinator for the 241st District Court, via e-mail to dlangston@smith-
      county.com and via certified mail;

      (b) on Robert H. Patterson, Jr., the real party in interest, by and
      through his counsel of record in the underlying action, Mary C.
      Burdette (via e-mail to mburdette@cnbwlaw.com) and Brandy Baxter-
      Thompson (via e-mail to bbthompson@cnbwlaw.com) of CALLOWAY,
      NORRIS, BURDETTE & WEBER, PLLC, and Richard H. Lottmann (via e-
      mail to Richard@allenlottmann.com) and Gregory T. Kimmel (via e-
      mail to Greg@allenlottmann.com) of ALLENLOTTMANNKIMMEL,
      P.C., as well as via certified mail sent to CALLOWAY, NORRIS,
      BURDETTE & WEBER, PLLC, Attn: Mary C. Burdette, 3811 Turtle
      Creek Blvd., Suite 400, Dallas, Texas 75219, and to
      ALLENLOTTMANNKIMMEL, P.C., Attn: Richard Lottmann, 3805 Old
      Bullard Road, Tyler, Texas 75701;

and that courtesy copies were served on the other parties who have appeared in the
underlying matter as follows:



EMERGENCY MOTION FOR TEMPORARY RELIEF                                        PAGE 5 OF 6
      (c) on Nina Ruth Patterson Harris by and through her counsel of
      record in the underlying action, Deron R. Dacus (via e-mail to
      DDacus@dacusfirm.com) of THE DACUS FIRM, P.C.; and

      (d) on Dean Bailey by and through his counsel of record in the
      underlying action, David M. Pruessner (via e-mail to
      DPruessner@higierallen.com) of HIGIER ALLEN & LAUTIN, P.C.

Dated: January 13, 2015                          /s/ Jim E. Bullock
                                                Attorney Certifying




EMERGENCY MOTION FOR TEMPORARY RELIEF                                 PAGE 6 OF 6